Exhibit 10.M

LOGO [g33755image001.jpg]

WORLD HEADQUARTERS

Human Resources & Public Affairs

P. O. Box 245008, Milwaukee, WI 53224-9508

Telephone: 414-359-4100

September 20, 2004

UPS OVERNIGHT

Mr. Ajita G. Rajendra

19 Winged Foot Drive

Martinez, GA 30907

Dear Ajita:

I hope this letter finds you enjoying the “Harvard experience,” In light of the
number of changes to our original employment offer to you (outlined in our
letter of August 10, 2004), I thought it important to detail those changes for
you to assist in your decision making.

The position being offered is Senior Vice President of A. O. Smith Corporation
and President of the Water Products Company.

Changes to our original offer are as follows:

 

1.

Executive Bonus Plan – Given that your start of employment may extend into the
first quarter of 2005, we have agreed to calculate your bonus (for 2005) on a
full-year basis as versus a pro-rata and the amount of the bonus will be a
minimum of $100,000.

 

2.

Executive Restricted Stock Award – The Company had agreed to increase the stock
award from 10,000 shares to 15,000 shares at the start of your employment. Given
the fact the stock had a market price of approximately $26.00 at the time, we
will increase the number of shares if the market price of the stock is below
$26.00 on your employment date to equalize value.

 

3.

Ajita, a special severance provision is included in this amended employment
offer in the unlikely case it would be necessary. The severance benefit would be
applicable in the event of your termination by the Company except if such
termination is “for cause” (i.e. dishonesty, insubordination, etc.). Under this
severance benefit, the





--------------------------------------------------------------------------------

 

Company will extend both your salary and benefits for a period of eighteen
(18) months following the date of termination. The period of severance payment
would likewise be included in benefit determination under the A. O. Smith
Pension Plan.

 

4. Pension Supplement: As a supplement to the basic pension programming outlined
in our original offer of employment, the Company has agreed to provide a pension
supplement as follows:

 

Eligibility

  

Benefit Level

With the completion of 10 years of service with A. O. Smith    A $50,000/year
supplement paid as a straight life annuity commencing with your retirement from
A. O. Smith Corporation With the completion of 12 years of service with A. O.
Smith    An additional $15,000/year supplement or a total supplement of
$65,000/year paid as a straight life annuity commencing with your retirement
from A. O. Smith

 

5. Vacation – This amended offer increases your annual vacation eligibility from
three (3) weeks to four (4) weeks.

 

6. Finally, under the new time line relative to your start of employment with A.
O. Smith, we have discussed and agreed to pay the tuition charge for your
Harvard training should Kennametal pursue that matter with you.

Ajita, after you have had an opportunity to review the offer changes, please
call me with any further questions.

 

Very truly yours, A. O. SMITH CORPORATION /s/ Edward J. O’Connor Edward J.
O’Connor Vice President Human Resources & Public Affairs

EJO/lb

Enclosures

 

- 2 -